Exhibit 77(e)(10) SUB-SUB-ADVISORY AGREEMENT FOR ING INVESTORS TRUST ING INTERNATIONAL SMALLCAP MULTI-MANAGER FUND THIS SUB-ADVISORY AGREEMENT is made as of this 28thday of April, 2008, by and among DIRECTED SERVICES, LLC, a Delaware limited liability company, SCHRODER INVESTMENT MANAGEMENT NORTH AMERICA INC., (“SIMNA”) a corporation organized under the laws of the State of Delaware with its principal place of business at 875 Third Avenue, 22nd Floor, New York 10022, and SCHRODER INVESTMENT MANAGEMENT NORTH AMERICA LIMITED (“SIMNA Limited”) a UK corporation with its principal office and place of business at 31 Gresham Street, London, UK EC2V 7QA. W
